             Case 3:17-cv-02183-MEM Document 41 Filed 04/12/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD                              :

                      Plaintiff            :        CIVIL ACTION NO. 3:17-2183

             v.                            :            (JUDGE MANNION)

 SUSQUEHANNA COUNTY                        :

                      Defendant            :

                                       ORDER

        In accordance with this court’s order issued on March 8, 2019 (Doc.

39), IT IS HEREBY ORDERED THAT:

        (1) The stay in this matter is LIFTED;

        (2) defendant Susquehanna County shall file a brief in support of its

              motion for summary judgment no later than May 2, 2019; and

        (3) the parties shall file a joint, proposed order setting a deadline for

              filing expert reports.



                                               s/   Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: April 12, 2019
17-2183-04
